Case 1:17-cv-04869-FB-LB Document 111-5 Filed 08/31/19 Page 1 of 7 PageID #: 7290




                             EXHIBIT E
       Case 1:17-cv-04869-FB-LB Document 111-5 Filed 08/31/19 Page 2 of 7 PageID #: 7291
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                            for the
                                                         Eastern District
                                                       __________         of of
                                                                   District  New  York
                                                                                __________

                        Steven B. Barger                                       )
                               Plaintiff                                       )
                                  v.                                           )      Civil Action No.      1:17-cv-04869-FB-LB
                 First Data Corporation, et al.                                )
                                                                               )
                              Defendant                                        )

                             SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

 To:                                                                    Phillip D. Morgan

                                                       (Name of person to whom this subpoena is directed)

        Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
those set forth in an attachment:


 Place: Starnes Davis Florie LLC, 100 Brookwood Place                                  Date and Time:
           7th Floor, P.O. Box 598512                                                                    09/17/2018 10:00 am
           Birmingham, AL 35259

          The deposition will be recorded by this method:                     stenographer

          Production: You, or your representatives, must also bring with you to the deposition the following documents,
          electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
          material: See Exhibit A.




       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        08/27/2018
                                   CLERK OF COURT
                                                                                         OR
                                                                                                             /s/ Gary B. Eidelman
                                           Signature of Clerk or Deputy Clerk                                  Attorney’s signature

The name, address, e-mail address, and telephone number of the attorney representing (name of party)     Defendants
First Data Corporation                                                  , who issues or requests this subpoena, are:
Gary Eidelman, Saul Ewing Arnstein & Lehr LLP, 500 E. Pratt St. Ste. 900, Baltimore, MD 21202, 410-332-8975

                                Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).
Case 1:17-cv-04869-FB-LB Document 111-5 Filed 08/31/19 Page 3 of 7 PageID #: 7292



                                    UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF NEW YORK


 STEVEN B. BARGER, an individual,

                         Plaintiff,

 v.                                                         Civil Case No.: 1:17-cv-04869-FB-LB

 FIRST DATA CORPORATION, et al.,

                         Defendants.


                    EXHIBIT A TO SUBPOENA PHILLIP MORGAN & COMPANY, PC

              1.         Your file on Steven B. Barger and Marilyn Barger.
              2.         Your file on Barger Group LLC.
              3.         Your file on Barger Consulting Group.
              4.         All federal and state tax returns prepared for Steven B. Barger and Marilyn
                         Barger, for the tax years 2010-2017.
              5.         All work papers, supporting documents and ESI, and questionnaires in your
                         possession, custody and control concerning the preparation and filing of federal
                         and state tax returns for Steven B. Barger and Marilyn Barger, for the tax years
                         2010-2017.
              6.         Documents and ESI that reconcile profits and losses for purposes of Schedule C
                         for the tax years 2010-2017 Steven B. Barger and Marilyn Barger.
              7.         All communications and ESI with Steven B. Barger and Marilyn Barger
                         concerning their federal and state taxes for the tax years 2010-2017.
              8.         Documents and ESI supporting rent, utilities, vehicles, and any and all other
                         expenses for purposes of business deductions for Steven B. Barger and Marilyn
                         Barger for tax years 2010-2017.
              9.         All federal and state tax returns prepared for Barger Group LLC for the tax years
                         2010-2017.
              10.        All work papers, supporting documents, ESI, and questionnaires in your
                         possession, custody and control concerning the preparation and filing of federal
                         and state tax returns for Barger Group LLC for the tax years 2010-2017.




 24828813.2 08/27/2018
Case 1:17-cv-04869-FB-LB Document 111-5 Filed 08/31/19 Page 4 of 7 PageID #: 7293



              11.        Documents and ESI that reconcile profits and losses for purposes of Schedule C
                         for the tax years 2010-2017 for Barger Group LLC.
              12.        All communications and ESI with Barger Group LLC concerning its federal and
                         state taxes for the tax years 2010-2017.
              13.        All tax returns prepared for Barger Consulting Group for the tax years 2010-2017.
              14.        All work papers, supporting documents, ESI, and questionnaires in your
                         possession, custody or control concerning the preparation and filing of tax returns
                         for Barger Consulting Group for the tax years 2010-2017.
              15.        Documents and ESI that reconcile profits and losses for purposes of Schedule C
                         for the tax years 2010-2017 Barger Consulting Group.
              16.        All communications and ESI with Barger Consulting Group concerning its federal
                         and state taxes for the tax years 2010-2017.
              17.        All communications and ESI that you have had with Steven B. Barger since
                         August 10, 2018 concerning Barger v. First Data Corporation et al, United States
                         District Court for the Eastern District of New York, Civil Action No. EDNY:
                         1:17-cv-04869-FB-LB.
              18.        All communications and ESI that you have had with Shawn Shearer, Brenda
                         Barger, or the Law Offices of Shawn Shearer since August 10, 2018 concerning
                         Barger v. First Data Corporation et al, United States District Court for the
                         Eastern District of New York, Civil Action No. EDNY: 1:17-cv-04869-FB-LB.
              19.        All communications and ESI that you have had with Grant Barger since August
                         10, 2018 concerning Barger v. First Data Corporation et al, United States
                         District Court for the Eastern District of New York, Civil Action No. EDNY:
                         1:17-cv-04869-FB-LB.
              20.        Documents and ESI concerning Steven B. Barger’s and Marilyn Barger’s bank
                         accounts between 2010 – 2017.
              21.        Documents and ESI concerning Barger Group LLC’s bank accounts between
                         2010 – 2017.
              22.        Documents and ESI concerning Barger Consulting Group’s bank accounts
                         between 2010 -2017.
              23.         All IRS Forms 1099, including Form 1099-B, issued to Steven B. Barger for tax
                         years 2010-2017.
              24.        All documents and ESI concerning corporate or partnership tax returns in which
                         Steven B. Barger has an ownership interest.




                                                         -2-
 24828813.2 08/27/2018
Case 1:17-cv-04869-FB-LB Document 111-5 Filed 08/31/19 Page 5 of 7 PageID #: 7294



              25.        All documents and ESI concerning consulting contracts between Barger Group
                         LLC and entities or individuals for which it provided consulting services from
                         2010-2017.
              26.        All documents and ESI concerning invoices sent by Barger Group LLC to entities
                         or individuals for which it provided consulting services for tax years 2010-2017.
              27.        Financial statements, including footnotes, concerning Barger Group LLC for tax
                         years 2010-2017.
              28.        Documents and ESI concerning the billing rates and billable hours per year of
                         Steven B. Barger for Barger Group LLC for tax years 2010-2017.
              29.        Documents and ESI concerning retainer fees and how they are determined for
                         contracts between Barger Group LLC and its clients for tax years 2010-2017.
              30.        Documents and ESI concerning the process through which consulting fees are
                         earned and billed at Barger Group LLC for tax years 2010-2017.
              31.        Documents and ESI concerning consulting services provided by Barger Group
                         LLC for tax years 2010-2017 for which there is no documented consulting
                         agreement.
              32.        Documents and ESI concerning and providing support for any and all travel,
                         meals, entertainment, and other expenses incurred by Steven B. Barger in
                         connection with consulting services provided by Barger Group LLC for tax years
                         2010-2017.
              33.        All documents and ESI concerning consulting contracts between Barger
                         Consulting Group and entities or individuals for which it provided consulting
                         services from 2010-2017.
              34.        All documents and ESI concerning invoices sent by Barger Consulting Group to
                         entities or individuals for which it provided consulting services for tax years
                         2010-2017.
              35.        Financial statements, including footnotes, concerning Barger Consulting Group
                         for tax years 2010-2017.
              36.        Documents and ESI concerning the billing rates and billable hours per year of
                         Steven B. Barger for Barger Consulting Group for tax years 2010-2017.
              37.        Documents and ESI concerning retainer fees and how they are determined for
                         contracts between Barger Consulting Group and its clients for tax years 2010-
                         2017.
              38.        Documents and ESI concerning the process through which consulting fees are
                         earned and billed at Barger Consulting Group for tax years 2010-2017.


                                                         -3-
 24828813.2 08/27/2018
Case 1:17-cv-04869-FB-LB Document 111-5 Filed 08/31/19 Page 6 of 7 PageID #: 7295



              39.        Documents and ESI concerning consulting services provided by Barger
                         Consulting Group for tax years 2010-2017 for which there is no documented
                         consulting agreement.
              40.        Documents and ESI concerning and providing support for any and all travel,
                         meals, entertainment, and other expenses incurred by Steven B. Barger in
                         connection with consulting services provided by Barger Consulting Group for tax
                         years 2010-2017.

 For purposes of the Subpoena to Phillip Morgan & Company, PC and Attachment A to the Subpoena
 to Phillip Morgan & Company, PC, the following to instructions and definitions apply:

          1.      “Document” means any papers, writings, or records of any type or source of
 authorship in your possession, custody, or control; or of which you have knowledge, wherever
 located, however produced or reproduced, or whether a draft, original, or copy. By way of
 illustration and not limitation, the term "document" shall include memoranda of telephone
 conversations, summaries, diaries, or other records of personal conversations or interviews; and
 minutes, summaries, diaries, or other records of personal conversations or interviews; and
 minutes, summaries, or other records of any meetings, discussions, or conferences, as well as
 other notes, reports, records of any meetings, discussions or conferences, as well other notes,
 reports, records, data, memoranda, correspondence, notebooks, scrapbooks, diaries, minutes
 summaries, financial statements, ledgers, magnetic tape, or other sound recordings, telegrams,
 telecopies, facsimiles, telecopy and facsimile logs, electronic mail, letters, photographs,
 drawings, plans, studies, manuals, instructions, bids, specifications, graphs, sketches, blueprints,
 charts, curves, motion picture film, microfilm, computer records of any kind, photographs,
 photographic negatives, photocopies, photostats, descriptions, purchase orders, agreements,
 contracts, invoices, bills of lading, published or unpublished speeches, manuscripts or articles,
 transcripts, affidavits, depositions, printed matter, publications and any other retrievable
 intelligence, however recorded, memorialized or preserved. Any original, draft or copy
 containing or having attached thereto any alterations, notes, comments or other material not
 included in each other original, draft or copy shall be deemed a separate document within the
 foregoing definitions. “Document” includes all Electronically Stored Information

        2.      “ESI” means electronically stored information and includes, but is not limited to,
 e-mails and attachments, voice mail, instant messaging, and other electronic communications,
 word processing documents, text files, hard drives, spreadsheets, graphics, audio and video files,
 databases, calendars, telephone logs, transaction logs, Internet usage files, offline storage or
 information stored on removable media (such as external hard drives, hard disks, floppy disks,
 memory sticks, flash drives, and backup tapes), information contained on laptops or other
 portable devices, and network access information and backup materials, TIF files, PDF files,
 Native Files and the corresponding Metadata which is ordinarily maintained.

       3.       The term “concerning” means relating to, referring to, describing, evidencing,
 comprising, setting forth, showing, supporting, disclosing, explaining, summarizing,
 memorializing or constituting, whether directly or indirectly.



                                                        -4-
 24828813.2 08/27/2018
Case 1:17-cv-04869-FB-LB Document 111-5 Filed 08/31/19 Page 7 of 7 PageID #: 7296



          4.     The present tense includes the past and future tenses. The singular includes the
 plural, and the plural includes the singular. “All” means “any and all;” “any” means “any and
 all.” “Including” means “including but not limited to.” “And” and “or” encompass both “and”
 and “or.” Words in the masculine, feminine or neuter form shall include each of the other
 genders.

              5.         The term “including” means including but not limited to.

        6.      “Barger” refers to Steven D. Barger as well as his agents, servants, attorneys,
 representatives, or any other persons acting or purporting to act on his behalf.

         7.      “Law Offices of Shawn Shearer” refers to the Law Offices of Shawn Shearer as
 well as its agents, employees, directors, investigators, attorneys, representatives or any other
 persons acting or purporting to act on its behalf.




                                                        -5-
 24828813.2 08/27/2018
